Citation Nr: 1046909	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.  

2.  Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at law


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to February 2004 
and January 2005 through November 2005.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In July 2009, the Board issued a decision that granted an initial 
50 percent rating for PTSD.  The Veteran appealed the Board's 
July 2009 decision to United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an April 2010 Joint Motion for 
Partial Remand (JMR), the Court issued a May 2010 Order that 
remanded the issue of an initial rating in excess of 50 percent 
for the Veteran's PTSD for further action.  Accordingly, the 
appeal is remanded to the RO.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion.  38 C.F.R. § 
20.904(a) (2010).  Here, based on the JMR, the Court remanded the 
claim herein for additional development.  Accordingly, in order 
to prevent prejudice to the Veteran, that portion of the Board's 
July 2009 decision that denied an initial evaluation in excess of 
50 percent must be vacated, and a new decision on this issue will 
be entered as if the July 2009 decision by the Board had never 
been issued.


REMAND

In November 2010, the Veteran's attorney submitted additional 
evidence, including the report of a private psychiatric 
evaluation in November 2010.  Although the attorney waived 
initial RO consideration of the additional evidence, the Veteran 
must be scheduled for another VA compensation examination as the 
additional l medical evidence provided by the Veteran's attorney 
indicates that the Veteran's PTSD has worsened since his last VA 
examination, and because the most recent VA examination of record 
is almost 3 years old, the Board finds that a new VA examination 
for the Veteran's PTSD is warranted.  See Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993) (holding that a new medical examination 
is required when a veteran asserts or provides evidence that a 
disability has worsened).  Moreover, the Board finds that some 
findings of the private psychiatric examiner are inconsistent 
with the previous medical evidence of record, as well as with the 
November 2010 statement from the Veteran's current employer.  

Additionally, the Veteran's attorney has argued that the Veteran 
used alcohol to deal with his service-connected PTSD.  
Compensation is payable for the effects of substance abuse if 
secondary to a service-connected disability.  Allen v. Principi, 
237 F. 3d 1368 (Fed. Cir. 2001).  

Moreover, in November 2010, the Veteran's attorney submitted 
argument which raised the issue of a total rating for 
compensation purposes based upon individual unemployability 
(TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) 
(finding that a claim of entitlement to a total disability 
evaluation based on individual unemployability due to a service 
connected disorder is part of an increased rating claim when such 
claim is raised by the record).  Accordingly, information 
regarding the Veteran's current employment status must be 
updated.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for PTSD, alcohol abuse, or any 
other psychiatric disorder since March 
2008.  The RO must attempt to procure 
copies of all records which have not 
previously been obtained, to include all VA 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his attorney must then be given an 
opportunity to respond.  

2.  The Veteran must be requested to 
complete and submit to the RO, VA Form 21-
8940, Veteran's Application For Increased 
Compensation Based on Unemployability.

3.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
current extent and severity of his PTSD.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  

The examiner must comment upon the presence 
or absence, and the frequency or severity 
of the following symptoms due to PTSD: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.

In addition to providing a comprehensive 
assessment of the current extent and 
severity of the Veteran's PTSD, the 
examiner must provide a medical opinion as 
to whether the Veteran's alcohol abuse is 
secondary to his service-connected PTSD (to 
include efforts, if any, to self medicate 
for PTSD). 

The examiner must enter a complete 
multiaxial evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.

The examiner must state whether the 
Veteran's service-connected PTSD results in 
difficulty in establishing and maintaining 
effective work and social relationships, 
whether his service-connected PTSD results 
in the inability to establish and maintain 
effective relationships, or whether there 
is total occupational and social impairment 
due to PTSD.  The examiner must elicit from 
the Veteran and record for clinical 
purposes a full work and educational 
history.  The examiner must provide an 
opinion as to whether the Veteran's PTSD 
precludes him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared should be 
typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

5.  After the above development has been 
completed, the Veteran's claim for an 
initial rating greater than 50 percent for 
PTSD must be readjudicated, including 
consideration of whether referral for 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(2010).  The 
issues of entitlement to alcohol abuse, 
secondary to the Veteran's 
service-connected PTSD, and TDIU must also 
be adjudicated.  If any claim on appeal 
remains denied, the Veteran and his 
attorney must be provided a supplemental 
statement of the case.  After the Veteran 
and his attorney have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

